1
2
3
4
5
6
7
8                     UNITED STATES DISTRICT COURT
9                   CENTRAL DISTRICT OF CALIFORNIA
10
     AVAG YURDUNYAN,                  )        Case No. 2:18-cv-06935 SJO (GJSx)
11                                    )
                                      )
12               Plaintiff(s),        )        [PROPOSED] ORDER GRANTING
                                      )        STUPLATED PROTECTIVE
13                                    )
             v.                       )        ORDER
14                                    )
                                      )
     EXTENDED STAY AMERICA, a )                State Complaint Filed: June 28, 2018
15
     Delaware Corporation; and DOES 1 )
16   through 100, Inclusive,          )        District Judge: S. James Otero
                                      )
                                      )        Magistrate Judge: Gail J. Standish
17                                    )
                 Defendant(s).
18                                    )
                                      )
                                      )
19                                    )
                                      )
20                                    )
                                      )
21                                    )
                                      )
22
23   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD: After full
24   consideration of the Request by the parties for Order granting approval of
25   the stipulated protective order, and FOR GOOD CAUSE SHOWN, IT IS
26   HEREBY ORDERED that:
27
28

                                           1
              [PROPOSED] ORDER GRANTING STUPLATED PROTECTIVE ORDER
1       A. PURPOSES AND LIMITATIONS
2          Discovery in this action is likely to involve production of confidential,
3    proprietary or private information for which special protection from public
4    disclosure and from use for any purpose other than prosecuting this litigation
5    may be warranted. Accordingly, the parties hereby stipulate to and petition
6    the Court to enter the following Stipulated Protective Order. The parties
7    acknowledge that this Order does not confer blanket protections on all
8    disclosures or responses to discovery and that the protection it affords from
9    public disclosure and use extends only to the limited information or items
10   that are entitled to confidential treatment under the applicable legal
11   principles.
12         B. GOOD CAUSE STATEMENT
13         This action is likely to involve trade secrets, customer and pricing lists
14   and other valuable research, development, commercial, financial, technical
15   and/or proprietary information for which special protection from public
16   disclosure and from use for any purpose other than prosecution of this action
17   is warranted. Such confidential and proprietary materials and information
18   consist of, among other things, confidential business or financial
19   information, information regarding confidential business practices, or other
20   confidential research, development, or commercial information (including
21   information implicating privacy rights of third parties), information
22   otherwise generally unavailable to the public, or which may be privileged or
23   otherwise protected from disclosure under state or federal statutes, court
24   rules, case decisions, or common law. Accordingly, to expedite the flow of
25   information, to facilitate the prompt resolution of disputes over
26   confidentiality of discovery materials, to adequately protect information the
27   parties are entitled to keep confidential, to ensure that the parties are
28   permitted reasonable necessary uses of such material in preparation for and

                                             2
               [PROPOSED] ORDER GRANTING STUPLATED PROTECTIVE ORDER
1    in the conduct of trial, to address their handling at the end of the litigation,
2    and serve the ends of justice, a protective order for such information is
3    justified in this matter. It is the intent of the parties that information will not
4    be designated as confidential for tactical reasons and that nothing be so
5    designated without a good faith belief that it has been maintained in a
6    confidential, non-public manner, and there is good cause why it should not
7    be part of the public record of this case.
8          C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING
9    UNDER SEAL
10           The parties further acknowledge, as set forth in Section 12.3, below,
11   that this Stipulated Protective Order does not entitle them to file confidential
12   information under seal; Local Civil Rule 79-5 sets forth the procedures that
13   must be followed and the standards that will be applied when a party seeks
14   permission from the court to file material under seal.
15         There is a strong presumption that the public has a right of access to
16   judicial proceedings and records in civil cases. In connection with non-
17   dispositive motions, good cause must be shown to support a filing under
18   seal. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176
19   (9th Cir. 2006), Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th
20   Cir. 2002), Makar-Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D.
21   Wis. 1999) (even stipulated protective orders require good cause showing),
22   and a specific showing of good cause or compelling reasons with proper
23   evidentiary support and legal justification, must be made with respect to
24   Protected Material that a party seeks to file under seal. The parties’ mere
25   designation of Disclosure or Discovery Material as CONFIDENTIAL does
26   not—without the submission of competent evidence by declaration,
27   establishing that the material sought to be filed under seal qualifies as
28   confidential, privileged, or otherwise protectable—constitute good cause.

                                              3
               [PROPOSED] ORDER GRANTING STUPLATED PROTECTIVE ORDER
1          Further, if a party requests sealing related to a dispositive motion or
2    trial, then compelling reasons, not only good cause, for the sealing must be
3    shown, and the relief sought shall be narrowly tailored to serve the specific
4    interest to be protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665,
5    677-79 (9th Cir. 2010). For each item or type of information, document, or
6    thing sought to be filed or introduced under seal in connection with a
7    dispositive motion or trial, the party seeking protection must articulate
8    compelling reasons, supported by specific facts and legal justification, for
9    the requested sealing order. Again, competent evidence supporting the
10   application to file documents under seal must be provided by declaration.
11         Any document that is not confidential, privileged, or otherwise
12   protectable in its entirety will not be filed under seal if the confidential
13   portions can be redacted. If documents can be redacted, then a redacted
14   version for public viewing, omitting only the confidential, privileged, or
15   otherwise protectable portions of the document, shall be filed. Any
16   application that seeks to file documents under seal in their entirety should
17   include an explanation of why redaction is not feasible.
18   2.    DEFINITIONS
19         2.1    Action: this pending federal lawsuit.
20         2.2    Challenging Party: a Party or Non-Party that challenges the
21   designation of information or items under this Order.
22         2.3    “CONFIDENTIAL” Information or Items: information
23   (regardless of how it is generated, stored or maintained) or tangible things
24   that qualify for protection under Federal Rule of Civil Procedure 26(c), and
25   as specified above in the Good Cause Statement.
26         2.4    Counsel: Outside Counsel of Record and House Counsel (as
27   well as their support staff).
28         2.5    Designating Party: a Party or Non-Party that designates

                                             4
               [PROPOSED] ORDER GRANTING STUPLATED PROTECTIVE ORDER
1    information or items that it produces in disclosures or in responses to
2    discovery as “CONFIDENTIAL.”
3          2.6    Disclosure or Discovery Material: all items or information,
4    regardless of the medium or manner in which it is generated, stored, or
5    maintained (including, among other things, testimony, transcripts, and
6    tangible things), that are produced or generated in disclosures or responses
7    to discovery in this matter.
8          2.7    Expert: a person with specialized knowledge or experience in a
9    matter pertinent to the litigation who has been retained by a Party or its
10   counsel to serve as an expert witness or as a consultant in this Action.
11         2.8    House Counsel: attorneys who are employees of a party to this
12   Action. House Counsel does not include Outside Counsel of Record or any
13   other outside counsel.
14         2.9    Non-Party: any natural person, partnership, corporation,
15   association or other legal entity not named as a Party to this action.
16         2.10 Outside Counsel of Record: attorneys who are not employees
17   of a party to this Action but are retained to represent or advise a party to this
18   Action and have appeared in this Action on behalf of that party or are
19   affiliated with a law firm that has appeared on behalf of that party, and
20   includes support staff.
21         2.11 Party: any party to this Action, including all of its officers,
22   directors, employees, consultants, retained experts, and Outside Counsel of
23   Record (and their support staffs).
24         2.12 Producing Party: a Party or Non-Party that produces Disclosure
25   or Discovery Material in this Action.
26         2.13 Professional Vendors: persons or entities that provide litigation
27   support services (e.g., photocopying, videotaping, translating, preparing
28   exhibits or demonstrations, and organizing, storing, or retrieving data in any

                                             5
              [PROPOSED] ORDER GRANTING STUPLATED PROTECTIVE ORDER
1    form or medium) and their employees and subcontractors.
2            2.14 Protected Material: any Disclosure or Discovery Material that
3    is designated as “CONFIDENTIAL.”
4            2.15 Receiving Party: a Party that receives Disclosure or Discovery
5    Material from a Producing Party.
6    3.    SCOPE
             The protections conferred by this Stipulation and Order cover not only
7
     Protected Material (as defined above), but also (1) any information copied or
8
     extracted from Protected Material; (2) all copies, excerpts, summaries, or
9
     compilations of Protected Material; and (3) any testimony, conversations, or
10
     presentations by Parties or their Counsel that might reveal Protected
11
     Material.
12
             Any use of Protected Material at trial shall be governed by the orders
13
     of the trial judge. This Order does not govern the use of Protected Material
14
     at trial.
15
     4.      DURATION
16
             FINAL DISPOSITION of the action is defined as the conclusion of
17
     any appellate proceedings, or, if no appeal is taken, when the time for filing
18
     of an appeal has run. Except as set forth below, the terms of this protective
19
     order apply through FINAL DISPOSITION of the action. The parties may
20
     stipulate that the they will be contractually bound by the terms of this
21
     agreement beyond FINAL DISPOSITION, but will have to file a separate
22
     action for enforcement of the agreement once all proceedings in this case are
23
     complete.
24
             Once a case proceeds to trial, information that was designated as
25
     CONFIDENTIAL or maintained pursuant to this protective order used or
26
     introduced as an exhibit at trial becomes public and will be presumptively
27
     available to all members of the public, including the press, unless
28

                                            6
                 [PROPOSED] ORDER GRANTING STUPLATED PROTECTIVE ORDER
1    compelling reasons supported by specific factual findings to proceed
2    otherwise are made to the trial judge in advance of the trial. See Kamakana,
3    447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
4    documents produced in discovery from “compelling reasons” standard when
5    merits-related documents are part of court record). Accordingly, for such
6    materials, the terms of this protective order do not extend beyond the
7    commencement of the trial.
8    5.    DESIGNATING PROTECTED MATERIAL
9          5.1    Exercise of Restraint and Care in Designating Material for
10   Protection. Each Party or Non-Party that designates information or items for
11   protection under this Order must take care to limit any such designation to
12   specific material that qualifies under the appropriate standards. The
13   Designating Party must designate for protection only those parts of material,
14   documents, items or oral or written communications that qualify so that
15   other portions of the material, documents, items or communications for
16   which protection is not warranted are not swept unjustifiably within the
17   ambit of this Order.
18         Mass, indiscriminate or routinized designations are prohibited.
19   Designations that are shown to be clearly unjustified or that have been made
20   for an improper purpose (e.g., to unnecessarily encumber the case
21   development process or to impose unnecessary expenses and burdens on
22   other parties) may expose the Designating Party to sanctions.
23         If it comes to a Designating Party’s attention that information or items
24   that it designated for protection do not qualify for protection, that
25   Designating Party must promptly notify all other Parties that it is
26   withdrawing the inapplicable designation.
27         5.2    Manner and Timing of Designations. Except as otherwise
28   provided in this Order (see, e.g., second paragraph of section 5.2(a) below),

                                             7
              [PROPOSED] ORDER GRANTING STUPLATED PROTECTIVE ORDER
1    or as otherwise stipulated or ordered, Disclosure or Discovery Material that
2    qualifies for protection under this Order must be clearly so designated before
3    the material is disclosed or produced.
4          Designation in conformity with this Order requires:
5              (a) for information in documentary form (e.g., paper or electronic
6    documents, but excluding transcripts of depositions or other pretrial or trial
7    proceedings), that the Producing Party affix at a minimum, the legend
8    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page
9    that contains protected material. If only a portion of the material on a page
10   qualifies for protection, the Producing Party also must clearly identify the
11   protected portion(s) (e.g., by making appropriate markings in the margins).
12         A Party or Non-Party that makes original documents available for
13   inspection need not designate them for protection until after the inspecting
14   Party has indicated which documents it would like copied and produced.
15   During the inspection and before the designation, all of the material made
16   available for inspection shall be deemed “CONFIDENTIAL.” After the
17   inspecting Party has identified the documents it wants copied and produced,
18   the Producing Party must determine which documents, or portions thereof,
19   qualify for protection under this Order. Then, before producing the specified
20   documents, the Producing Party must affix the “CONFIDENTIAL legend”
21   to each page that contains Protected Material. If only a portion of the
22   material on a page qualifies for protection, the Producing Party also must
23   clearly identify the protected portion(s) (e.g., by making appropriate
24   markings in the margins).
25             (b) for testimony given in depositions that the Designating Party
26   identifies the Disclosure or Discovery Material on the record, before the
27   close of the deposition all protected testimony.
28             (c) for information produced in some form other than

                                              8
              [PROPOSED] ORDER GRANTING STUPLATED PROTECTIVE ORDER
1    documentary and for any other tangible items, that the Producing Party affix
2    in a prominent place on the exterior of the container or containers in which
3    the information is stored the legend “CONFIDENTIAL.” If only a portion
4    or portions of the information warrants protection, the Producing Party, to
5    the extent practicable, shall identify the protected portion(s).
6          5.3    Inadvertent Failures to Designate. If timely corrected, an
7    inadvertent failure to designate qualified information or items does not,
8    standing alone, waive the Designating Party’s right to secure protection
9    under this Order for such material. Upon timely correction of a designation,
10   the Receiving Party must make reasonable efforts to assure that the material
11   is treated in accordance with the provisions of this Order.
12   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
13         6.1    Timing of Challenges. Any Party or Non-Party may challenge
14   a designation of confidentiality at any time that is consistent with the Court’s
15   Scheduling Order.
16         6.2    Meet and Confer. The Challenging Party shall initiate the
17   dispute resolution process under Local Rule 37.1 et seq.
18         6.3    The burden of persuasion in any such challenge proceeding
19   shall be on the Designating Party. Frivolous challenges, and those made for
20   an improper purpose (e.g., to harass or impose unnecessary expenses and
21   burdens on other parties) may expose the Challenging Party to sanctions.
22   Unless the Designating Party has waived or withdrawn the confidentiality
23   designation, all parties shall continue to afford the material in question the
24   level of protection to which it is entitled under the Producing Party’s
25   designation until the Court rules on the challenge.
26
27   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
28         7.1    Basic Principles. A Receiving Party may use Protected

                                             9
              [PROPOSED] ORDER GRANTING STUPLATED PROTECTIVE ORDER
1    Material that is disclosed or produced by another Party or by a Non-Party in
2    connection with this Action only for prosecuting, defending or attempting to
3    settle this Action. Such Protected Material may be disclosed only to the
4    categories of persons and under the conditions described in this Order.
5    When the Action has been terminated, a Receiving Party must comply with
6    the provisions of section 13 below (FINAL DISPOSITION).
7          Protected Material must be stored and maintained by a Receiving
8    Party at a location and in a secure manner that ensures that access is limited
9    to the persons authorized under this Order.
10         7.2      Disclosure of “CONFIDENTIAL” Information or Items.
11   Unless otherwise ordered by the court or permitted in writing by the
12   Designating Party, a Receiving Party may disclose any information or item
13   designated “CONFIDENTIAL” only to:
14               (a) the Receiving Party’s Outside Counsel of Record in this
15   Action, as well as employees of said Outside Counsel of Record to whom it
16   is reasonably necessary to disclose the information for this Action;
17               (b) the officers, directors, and employees (including House
18   Counsel) of the Receiving Party to whom disclosure is reasonably necessary
19   for this Action;
20               (c) Experts (as defined in this Order) of the Receiving Party to
21   whom disclosure is reasonably necessary for this Action and who have
22   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23               (d) the court and its personnel;
24               (e) court reporters and their staff;
25               (f) professional jury or trial consultants, mock jurors, and
26   Professional Vendors to whom disclosure is reasonably necessary for this
27   Action and who have signed the “Acknowledgment and Agreement to Be
28   Bound” (Exhibit A);

                                              10
              [PROPOSED] ORDER GRANTING STUPLATED PROTECTIVE ORDER
1              (g) the author or recipient of a document containing the
2    information or a custodian or other person who otherwise possessed or knew
3    the information;
4              (h) during their depositions, witnesses, and attorneys for
5    witnesses, in the Action to whom disclosure is reasonably necessary
6    provided: (1) the deposing party requests that the witness sign the form
7    attached as Exhibit 1 hereto; and (2) they will not be permitted to keep any
8    confidential information unless they sign the “Acknowledgment and
9    Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
10   Designating Party or ordered by the court. Pages of transcribed deposition
11   testimony or exhibits to depositions that reveal Protected Material may be
12   separately bound by the court reporter and may not be disclosed to anyone
13   except as permitted under this Stipulated Protective Order; and
14             (i) any mediator or settlement officer, and their supporting
15   personnel, mutually agreed upon by any of the parties engaged in settlement
16   discussions.
17   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
18         PRODUCED IN OTHER LITIGATION
19         If a Party is served with a subpoena or a court order issued in other
20   litigation that compels disclosure of any information or items designated in
21   this Action as “CONFIDENTIAL,” that Party must:
22             (a) promptly notify in writing the Designating Party. Such
23   notification shall include a copy of the subpoena or court order;
24             (b) promptly notify in writing the party who caused the subpoena
25   or order to issue in the other litigation that some or all of the material
26   covered by the subpoena or order is subject to this Protective Order. Such
27   notification shall include a copy of this Stipulated Protective Order; and
28             (c) cooperate with respect to all reasonable procedures sought to

                                             11
               [PROPOSED] ORDER GRANTING STUPLATED PROTECTIVE ORDER
1    be pursued by the Designating Party whose Protected Material may be
2    affected.
3          If the Designating Party timely seeks a protective order, the Party
4    served with the subpoena or court order shall not produce any information
5    designated in this action as “CONFIDENTIAL” before a determination by
6    the court from which the subpoena or order issued, unless the Party has
7    obtained the Designating Party’s permission. The Designating Party shall
8    bear the burden and expense of seeking protection in that court of its
9    confidential material and nothing in these provisions should be construed as
10   authorizing or encouraging a Receiving Party in this Action to disobey a
11   lawful directive from another court.
12   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
13         PRODUCED IN THIS LITIGATION
14               (a) The terms of this Order are applicable to information produced
15   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
16   information produced by Non-Parties in connection with this litigation is
17   protected by the remedies and relief provided by this Order. Nothing in
18   these provisions should be construed as prohibiting a Non-Party from
19   seeking additional protections.
20               (b) In the event that a Party is required, by a valid discovery
21   request, to produce a Non-Party’s confidential information in its possession,
22   and the Party is subject to an agreement with the Non-Party not to produce
23   the Non-Party’s confidential information, then the Party shall:
24                  (1) promptly notify in writing the Requesting Party and the
25   Non-Party that some or all of the information requested is subject to a
26   confidentiality agreement with a Non-Party;
27                  (2) promptly provide the Non-Party with a copy of the
28   Stipulated Protective Order in this Action, the relevant discovery request(s),

                                             12
                 [PROPOSED] ORDER GRANTING STUPLATED PROTECTIVE ORDER
1    and a reasonably specific description of the information requested; and
2                 (3) make the information requested available for inspection by
3    the Non-Party, if requested.
4              (c) If the Non-Party fails to seek a protective order from this court
5    within 14 days of receiving the notice and accompanying information, the
6    Receiving Party may produce the Non-Party’s confidential information
7    responsive to the discovery request. If the Non-Party timely seeks a
8    protective order, the Receiving Party shall not produce any information in its
9    possession or control that is subject to the confidentiality agreement with the
10   Non-Party before a determination by the court. Absent a court order to the
11   contrary, the Non-Party shall bear the burden and expense of seeking
12   protection in this court of its Protected Material.
13   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
14         If a Receiving Party learns that, by inadvertence or otherwise, it has
15   disclosed Protected Material to any person or in any circumstance not
16   authorized under this Stipulated Protective Order, the Receiving Party must
17   immediately (a) notify in writing the Designating Party of the unauthorized
18   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
19   Protected Material, (c) inform the person or persons to whom unauthorized
20   disclosures were made of all the terms of this Order, and (d) request such
21   person or persons to execute the “Acknowledgment and Agreement to Be
22   Bound” that is attached hereto as Exhibit A.
23   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR
24         OTHERWISE PROTECTED MATERIAL
25         When a Producing Party gives notice to Receiving Parties that certain
26   inadvertently produced material is subject to a claim of privilege or other
27   protection, the obligations of the Receiving Parties are those set forth in
28   Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended

                                            13
              [PROPOSED] ORDER GRANTING STUPLATED PROTECTIVE ORDER
1    to modify whatever procedure may be established in an e-discovery order
2    that provides for production without prior privilege review. Pursuant to
3    Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an
4    agreement on the effect of disclosure of a communication or information
5    covered by the attorney-client privilege or work product protection, the
6    parties may incorporate their agreement in the stipulated protective order
7    submitted to the court.
8    12.   MISCELLANEOUS
9          12.1 Right to Further Relief. Nothing in this Order abridges the
10   right of any person to seek its modification by the Court in the future.
11         12.2 Right to Assert Other Objections. By stipulating to the entry of
12   this Protective Order, no Party waives any right it otherwise would have to
13   object to disclosing or producing any information or item on any ground not
14   addressed in this Stipulated Protective Order. Similarly, no Party waives
15   any right to object on any ground to use in evidence of any of the material
16   covered by this Protective Order.
17         12.3 Filing Protected Material. A Party that seeks to file under seal
18   any Protected Material must comply with Local Civil Rule 79-5. Protected
19   Material may only be filed under seal pursuant to a court order authorizing
20   the sealing of the specific Protected Material at issue. If a Party’s request to
21   file Protected Material under seal is denied by the court, then the Receiving
22   Party may file the information in the public record unless otherwise
23   instructed by the court.
24   13.   FINAL DISPOSITION
25         After the final disposition of this Action, as defined in paragraph 4,
26   within 60 days of a written request by the Designating Party, each Receiving
27   Party must return all Protected Material to the Producing Party or destroy
28   such material. As used in this subdivision, “all Protected Material” includes

                                            14
              [PROPOSED] ORDER GRANTING STUPLATED PROTECTIVE ORDER
1    all copies, abstracts, compilations, summaries, and any other format
2    reproducing or capturing any of the Protected Material. Whether the
3    Protected Material is returned or destroyed, the Receiving Party must submit
4    a written certification to the Producing Party (and, if not the same person or
5    entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
6    category, where appropriate) all the Protected Material that was returned or
7    destroyed and (2) affirms that the Receiving Party has not retained any
8    copies, abstracts, compilations, summaries or any other format reproducing
9    or capturing any of the Protected Material. Notwithstanding this provision,
10   Counsel are entitled to retain an archival copy of all pleadings, motion
11   papers, trial, deposition, and hearing transcripts, legal memoranda,
12   correspondence, deposition and trial exhibits, expert reports, attorney work
13   product, and consultant and expert work product, even if such materials
14   contain Protected Material. Any such archival copies that contain or
15   constitute Protected Material remain subject to this Protective Order as set
16   forth in Section 4 (DURATION).
17   14.   VIOLATION
18   Any violation of this Order may be punished by appropriate measures
19   including, without limitation, contempt proceedings and/or monetary
20   sanctions.
21   APPROVED AND SO ORDERED:
22
23   DATED: April 10, 2019
24
25
26   ________________________________________
     GAIL J. STANDISH
27   UNITED STATES MAGISTRATE JUDGE
28

                                           15
              [PROPOSED] ORDER GRANTING STUPLATED PROTECTIVE ORDER
1                                      EXHIBIT A

2          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

3    I, _____________________________ [print or type full name], of

4    _________________ [print or type full address], declare under penalty of

5    perjury that I have read in its entirety and understand the Stipulated

6    Protective Order that was issued by the United States District Court for the

7    Central District of California on [date] in the case of ___________ [insert

8    formal name of the case and the number and initials assigned to it by

9    the court]. I agree to comply with and to be bound by all the terms of this

10   Stipulated Protective Order and I understand and acknowledge that failure to

11   so comply could expose me to sanctions and punishment in the nature of

12   contempt. I solemnly promise that I will not disclose in any manner any

13   information or item that is subject to this Stipulated Protective Order to any

14   person or entity except in strict compliance with the provisions of this Order.

15   I further agree to submit to the jurisdiction of the United States District

16   Court for the Central District of California for enforcing the terms of this

17   Stipulated Protective Order, even if such enforcement proceedings occur

18   after termination of this action. I hereby appoint

19   __________________________ [print or type full name] of

20   _______________________________________ [print or type full address

21   and telephone number] as my California agent for service of process in

22   connection with this action or any proceedings related to enforcement of this

23   Stipulated Protective Order.

24   Date: ______________________________________

25   City and State where sworn and signed:

26   _________________________________

27   Printed name: _______________________________

28   Signature: __________________________________

                                            16
              [PROPOSED] ORDER GRANTING STUPLATED PROTECTIVE ORDER
